Citation Nr: 0025690	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  94-30 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear 
sensorineural hearing loss.

2.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

3.  Entitlement to an increased rating for post- operative 
partial meniscectomy of the left knee, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and E.T., ARNP, MS, CS


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from November 1965 to 
October 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In a rating decision dated in 
March 1993, the RO denied claims for service connection for 
bilateral hearing loss disability and tinnitus as well as a 
claim for a disability rating in excess of 10 percent for 
left knee disability.  In a rating decision dated in June 
1995, the RO denied a disability rating in excess of 10 
percent for PTSD.  By decision dated in January 1997, the RO 
granted the claims for service connection for left hearing 
loss disability and tinnitus as well as a 30 percent 
evaluation for PTSD effective to May 11, 1995.  The Board 
remanded the case in August 1998 for further development.  In 
a decision dated in March 2000, the RO granted a 50 percent 
evaluation for PTSD effective to May 11, 1995.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claims on appeal has been 
obtained by the RO.

2.  The appellant's right ear sensorineural hearing loss 
stems from his in- service exposure to acoustic trauma.

3.  At no time during this appeal has the appellant's PTSD 
symptomatology, which was been manifested by numerous 
subjective complaints with impairment of mood and affect, 
been of such severity and persistence as to result in severe 
industrial and social impairment.

4.  As of November 7, 1996, the appellant's PTSD 
symptomatology has manifested symptoms such as suicidal 
ideation, obsessional rituals, chronic depression, and 
impaired impulse control, but has not resulted in inability 
to maintain effective relationships, impairment of speech, 
spatial disorientation, neglect of personal appearance or 
hygiene and deficiencies in family relations or judgment.

5.  Neither the older or newer version of Diagnostic Code 
9411 is more favorable to the appellant when applied to the 
particular facts of this case,

6.  The appellant's left knee disability is manifested by 
subjective complaint of pain, locking and give- way, with 
clinical evidence principally of tenderness, crepitus and 
arthritis confirmed by X- ray, without objective evidence of 
recurrent subluxation or lateral instability, dislocation of 
semilunar cartilage, impairment of the tibia and fibula or 
loss of extension.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in wartime service.  
38 U.S.C.A. § 1110, 5107 (West 1991); 38 C.F.R. § 3.385 
(1999).

2.  At no time during the pendency of this appeal have the 
criteria for a rating in excess of 50 percent for PTSD under 
the version of Diagnostic Code 9411 in effect prior to 
November 7, 1996 been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1995); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.132, 
Diagnostic Code 9411 (1996); VA O.G.C. Prec. 3-2000 (April 
10, 2000).

3.  As of November 7, 1996, the criteria for a rating in 
excess of 50 percent PTSD under the version of Diagnostic 
Code 9411 currently in effect have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1995); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (1999); VA O.G.C. 
Prec. 3-2000 (April 10, 2000).

4.  The criteria for a rating in excess of 10 percent for 
post- operative partial meniscectomy of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71(a), Part 
4, Diagnostic Codes 5003, 5010, 5256- 5263 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection - right ear hearing loss

The appellant contends that his right ear hearing loss 
disability stems from his exposure to acoustic trauma in 
service.  His allegations and the evidence of record, when 
viewed in the light most favorable to his claim, are 
sufficient to "well ground" his claim within the meaning of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).  Furthermore, the Board finds that the evidence of 
record is sufficient to decide this claim.  38 U.S.C.A. § 
5107(a) (West 1991).

The appellant's service department records reveal that he is 
a combat veteran who served as a light weapons infantryman in 
the Republic of Vietnam during the Vietnam War.  His 
contentions of in- service exposure to acoustic trauma by 
rifle fire and grenades are corroborated by his award of the 
Combat Infantry Badge, and are deemed consistent with the 
circumstances and conditions of the combat environment.  See 
38 U.S.C.A. § 1154(b) (West 1991).  Accordingly, it is 
without question that the appellant was exposed to acoustic 
trauma during service.

It is also without question that, for VA purposes, the 
appellant currently manifests right ear sensorineural hearing 
loss disability.  In this respect, his February 2000 VA 
audiological examination reveals right ear pure tone 
thresholds of 45, 50 and 45 at 2000, 3000 and 4000 Hertz, 
respectively.  Under VA regulations, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater.  38 C.F.R. § 3.385 (1999).  In a rating 
decision dated in January 1997, the RO granted service 
connection for left ear hearing loss on the basis that 
previous opinion of record noted that left ear hearing loss 
was consistent with his in- service noise exposure.  His 
April 2000 VA audiology examination indicated that he would 
continued to experience hearing difficulties consistent with 
this well documented military history.  Accordingly, the 
Board concludes from this evidence that the appellant's right 
ear sensorineural hearing loss disability stems from his in- 
service exposure to acoustic trauma and, thus, was incurred 
in service.

II.  Increased rating

The appellant contends that symptoms associated with his 
service connected PTSD and left knee disabilities warrant 
evaluations in excess of the disability ratings currently 
assigned by the RO.  His allegations and the evidence of 
record, when viewed in the light most favorable to his 
claims, are sufficient to "well ground" his claims within 
the meaning of 38 U.S.C.A. § 5107(a).  See Proscelle v. 
Derwinski, 2 Vet.App. 629, 631 (1992).  As such, VA has a 
duty to assist him in the development of his claims.  Morton 
v. West, 12 Vet.App. 477, 486 (1999); 38 U.S.C.A. § 5107(a) 
(West 1991).

In this case, the RO has obtained all clinical records 
identified by the appellant as pertinent to his claims on 
appeal.  In April 1998, the appellant presented the testimony 
of a registered nurse that previously treated him at VA.  
Additionally, pursuant to the Board's remand directives dated 
in August 1998, the RO afforded the appellant VA specialty 
examinations with benefit of review of the claims folder.  
The record does not reveal any additional sources of relevant 
information which may be available concerning the present 
claim.  The Board accordingly finds the duty to assist him, 
mandated by 38 U.S.C.A. § 5107, has been satisfied. 

In its evaluation, the Board must determine whether the 
weight of the evidence supports the claim(s) or is in 
relative equipoise, with the appellant prevailing in either 
event.  However, if the weight of the evidence is against his 
claim(s), the claim(s) must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.3 (1999).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  Medical reports of 
examination must be viewed in light of the whole recorded 
history and reconciled into a consistent picture so that a 
current rating may accurately reflect the elements of 
disability.  38 C.F.R. § 4.2 (1999).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).

A.  PTSD

Historically, the appellant first received VA inpatient 
treatment in 1991 for PTSD manifested by nightmares, 
flashbacks, intrusive thoughts, insomnia, irritability, 
anger, explosiveness, memory difficulties, survivor guilt, 
emotional numbing, isolation, avoidance, hypervigilance, 
impulsiveness, and aggression.  He was treated on a regular 
basis by E.T., ARNP, MS, CS, (hereinafter E.T., ARNP) who 
noted observations of the appellant's impaired coping 
abilities and impulse control, anxiety, agitated state, 
clinical depression, sense of ego alienation and loss, anger 
bordering on rage, unresolved guilt and social isolation.  A 
June 1991 VA mental disorders examination confirmed the 
diagnosis of chronic type PTSD.  By means of a rating 
decision dated in August 1991, the RO granted service 
connection for PTSD, and assigned an initial 10 percent 
disability rating.

In pertinent part, the appellant's subsequent VA clinical 
records show continued treatment for PTSD.  He began 
participating in group therapy sessions, conducted by E.T., 
ARNP, in September 1991.  There were notations of anxiety, 
depression, insomnia, hypervigilance, marital discord, pre- 
occupation with the past, impaired self concept, poor impulse 
control, and obsessive compulsive behaviors and rituals.  On 
one occasion, he manifested pressured speech.  It appears 
from the record that E.T., ARNP, stopped treating the 
appellant in early 1992.  In a statement received by the RO 
on May 11, 1995, the appellant complained of a worsening of 
his PTSD symptoms, to include depression, social withdrawal, 
suspiciousness, paranoia, flashbacks, sleep difficulty, 
inadaptability to change, confusion, memory difficulties, 
anxiety, lack of trust and intrusive thoughts.

In July 1995, the appellant began to receive counseling at a 
different VA facility.  His intake evaluation noted an 
overall sad affect, depression and report of suicidal 
thoughts without intent to act on them.  He did report close 
and supportive familial relationships.  He was initially 
placed on Doxepin.  His subsequent treatment records noted 
his feelings of anxiety, depression, survivor guilt, 
disturbed sleep, amotivation, decreased interest, inability 
to relax, hypervigilance, nightmares, and periodic suicidal 
ideations without plan or intent.  There were no 
manifestations of psychotic symptoms.  He underwent trials of 
various prescriptive medications for his PTSD and sleep 
difficulties with some amelioration of his symptoms.  An 
April 1996 clinical note, referring to problems of work 
stress, issues with health providers and chronic sleep 
difficulty, offered a Global Assessment Functioning (GAF) 
score of 55.

An October 1996 VA PTSD examination was significant for 
findings of blunted affect, anxious mood and vague suicidal 
ideations without intent.  The appellant could recall two out 
of three objects in five minutes and three out of 5 past 
presidents.  Otherwise, he appeared neatly dressed and 
groomed, alert, oriented times three, and capable of making 
good eye contact.  His speech was clear, coherent, goal- 
directed and unpressured without flight of ideas or looseness 
of association.  He denied auditory or visual hallucinations, 
homicidal ideations or delusions.  His insight and judgment 
were fair.  He was given a diagnosis of PTSD of moderate 
severity with a current GAF score of 60.  By means of a 
rating decision dated in January 1997, the RO increased the 
disability evaluation for PTSD to 30 percent disabling 
effective to May 11, 1995.

A November 1996 letter from the Miami Vet Center noted that 
the appellant had been attending weekly group sessions since 
September 1991 to help him cope with symptoms such as 
unresolved Vietnam issues, depression, poor self- esteem, 
distrust, problems with relationships, anger, nightmares and 
isolation.  It was noted that he was highly motivated and 
that his rehabilitation had been progressing in a positive 
direction. 

An October 1997 VA clinical record noted that the appellant 
was "functioning pretty well."  He had a period of 
decompensation in March 1998 manifested by increased symptoms 
of blunted affect, anxiety, agitation, poor sleep, mild 
paranoia, hypervigilance, intrusive thoughts, marked 
depressed mood, and severe deficits in concentration.  
Nonetheless, he remained alert and oriented to person, place 
time and situation with logical, coherent and goal- directed 
thought.  At this time, he was given a written recommendation 
for two weeks of work leave due to "psychiatric reasons."

At the hearing before the Board in April 1998, the appellant 
primarily testified to symptoms of anger outbursts with 
decreased work performance and motivation.  He felt as if he 
was a danger to himself and others.  He had been written up 
at work for unsatisfactory performance, and had recently been 
on "stress leave" from work.  He also presented the 
testimony of E.T., ARNP, who was no longer treating him but, 
nonetheless, remained his trusted friend.  She testified 
that, since 1990, the appellant manifested a steady decline 
in his ability to deal with various arenas of his life such 
as employment, interpersonal relationships and the daily 
demands of living.  His symptoms included pre- occupation 
with suicide, prevailing emotions of anger, social isolation, 
anxiety, paranoia, impulsiveness, verbal aggression and 
ritualistic behavior.  He had difficulties with 
concentration, comprehension, memory and thought blocking.  
She opined that, under DSM- IV (DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. 1994) criteria, the 
appellant was "severely" disabled due to his PTSD.  She 
also indicated her opinion that his current GAF score was in 
the "30's range."

Thereafter, the appellant's VA clinical records reveal his 
August 1998 complaints of lack of energy, poor sleep, easy 
agitation, hypervigilance and mild to moderate paranoia.  It 
was noted that he had previous failed trials of Sertraline, 
Paroxetine, and BuSpar in the past, and he was placed on a 
trial of Olanzapine.  In October 1998, he reported that 
Olanzapine had good effect on his anxiety and irritability, 
although he still was having problems with motivation and 
guilt.  He was socializing on an occasional basis and he was 
participating in activities such as golfing, going to the gym 
and hunting.  He began a trial of Prozac in November 1998.  
He had some increased symptoms of anxiety and depression over 
the Christmas holiday season, but noted some improvement with 
Prozac.

On VA PTSD examination, dated in February 2000, the appellant 
reported a history of working 30 years with the US Postal 
Service with a plan to retire in January 2001.  He complained 
that his work environment had become aggravating with 
overwhelming pressure.  He had a hard time controlling his 
temper, had regretful instances of rudeness towards his 
customers and engaged in verbal altercations with his 
supervisors.  He was attending group psychotherapy on a 
weekly basis as well as one on one counseling.  He was 
prescribed Olanzapine and Prozac.  He complained of impaired 
sleep, night sweats, flashbacks, easy startle response, 
hypervigilance, ritual of checking his window and door locks, 
chronic depression, suicidal ideations, loss of motivation, 
tenseness, easy provokability and intolerance, mind racing, 
and verbal outbursts.  He also complained of difficulties 
with concentration, particularly at work.  During the 
weekends, he was involved in activities such as playing golf 
with his brother, visiting his relatives and, for the past 
year, dating his former wife.

On mental status examination, the appellant was neat in 
appearance and dressed casually.  He was friendly, easily 
engaged in conversation and able to get his point across.  
His speech was coherent, relevant and goal- directed.  He 
showed a normal amount of verbal productivity.  He was 
obviously tense and appeared to be uncomfortable throughout 
the entire interview.  He was euthymic.  He admitted to 
suicidal ideations but denied intentions.  He was not 
homicidal or delusional.  He denied hallucinatory 
experiences.  He was oriented to time, place and person.  His 
memory, both present and past, was fair and up- to- date with 
current events.  He had a difficult time with concentrating 
and made mistakes with serial sevens.  His thinking was not 
concrete.  Insight and judgment were not impaired, and he was 
deemed competent to manage his finances.  

Based upon the above, the examiner offered a diagnosis of 
chronic PTSD with a GAF score of 60.  The examiner commented 
that the appellant manifested active symptoms, such as 
nightmares, intrusive thoughts, exaggerated startle response, 
hypervigilance and impatience, which interfered with his 
enjoyment of life.  Additionally, his irritability and 
impatience interfered with his adjustment at work.

By means of a rating decision dated in March 2000, the RO 
increased the disability evaluation for PTSD to 30 percent 
disabling effective to May 11, 1995.

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
During the pendency of this appeal, new regulations, 
effective in November 1996, were issued with respect to the 
criteria to be considered in evaluating mental disorders, to 
include PTSD.  61 Fed.Reg. 52695-52702 (Oct. 8, 1996).  Prior 
to the effective date of the new regulations, the appellant's 
claim for an increased rating may only be evaluated under the 
older version of Diagnostic Code 9411.  VA O.G.C. Prec. 3-
2000 (April 10, 2000).  However, from and after the effective 
date of amendment, the Board must consider both the old and 
the new criteria and apply the version most favorable to the 
appellant.  Karnas v. Derwinski, 1 Vet.App. 308 (1991); 
38 U.S.C.A. § 5110(g) (West 1991).  The new regulations were 
considered and applied by the RO, and the Board will do 
likewise.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Richard v. Brown, 9 Vet.App. 
266 (1996) citing DSM- IV.  Rating agencies are charged with 
the responsibility of being thoroughly familiar with DSM- IV 
in order to apply the general rating criteria for rating 
mental disorders.  38 C.F.R. § 4.130 (1999).  A GAF of 30 is 
defined as "behavior [that] is considerably influenced by 
delusions or hallucinations OR serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) OR inability 
to function in almost all areas (e.g., stays in bed all day, 
no job, home or friends)."

A GAF of 40 is defined as "some impairment in reality 
testing or communication (e.g., speech illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing school)."  A GAF of 50 is 
defined as "serious symptoms (e.g., suicidal ideations, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  A 
GAF of 60 is defined as "moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)."  

Under the regulations in effect prior to November 7, 1996, 
the 50 percent evaluation assigned by the RO contemplates 
symptoms of PTSD which considerably impaired the ability to 
establish effective or favorable relationships with people as 
well as psychoneurotic symptoms that reduced reliability, 
flexibility and efficiency levels so as to result in 
considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  A 70 percent evaluation was 
warranted where the ability to maintain effective or 
favorable relationships with people was severely impaired, 
with psychoneurotic symptoms of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  Id.

Review of the entire record on appeal reveals that the 
appellant's PTSD symptomatology has been manifested by 
numerous subjective complaints, to include anxiety, 
depression, insomnia, hypervigilance, depression, social 
withdrawal, suspiciousness, paranoia, flashbacks, sleep 
difficulty, inadaptability to change, memory and 
concentration difficulties, lack of trust and intrusive 
thoughts.  The medical evidence in support of his claim 
includes his treatment records with E.T., ARNP, dated in 1991 
and 1992, which note his poor impulse control, obsessive 
compulsive behaviors and rituals, difficulties with work and 
social relationships and one instance of pressured speech.  
His subsequent examiners noted his additional complaint of 
suicidal thoughts without intent to act on them as well as 
difficulties with memory and concentration.  His symptoms 
have required continuous medication for control. 

On the other hand, the evidence against the claim includes 
findings that the appellant has been well oriented without 
significant impairment of speech or thought processes.  He 
has not manifested any psychotic symptoms or neglected his 
appearance or hygiene.  His judgment has been deemed fair.  
Despite his social difficulties, he has maintained close and 
supportive familial relationships and has shown improvement 
in his socializing and outside activities.  He also 
maintained substantially gainful full- time employment with 
the same employer for the entire period in question.  
Furthermore, his prescriptive medications have been able to 
ameliorate some of his symptoms.

According to E.T., ARNP, the appellant's symptoms are 
consistent with an assessment of "severely" disabling PTSD.  
She opined that his psychological, social and occupational 
functioning was consistent with serious impairment in 
communication or judgment and/or inability to function in 
almost all areas (GAF score of 30).  However, three separate 
VA examiners have assessed the appellant's psychological, 
social and occupational functioning as intermediate between 
moderate and serious in degree (GAF scores of 55, 60 and 60).  
The Board finds, upon review of the record, that the VA 
assessments are more probative to the appellant's current 
level of disability.  In this respect, three different VA 
examiners, based upon examination of the appellant and/or 
review of his medical records, have reached similar 
conclusions.  On the other hand, the opinion by E.T., ARNP is 
at substantial variance with the opinions of record and is 
largely based upon history provided by the appellant since 
1992.  Since then, she had not treated or evaluated the 
veteran in a professional capacity.  Furthermore, other than 
the appellant's pre- occupation with suicide, the other 
factors consistent with a GAF score of 30, such as delusions, 
hallucinations, incoherence, grossly inappropriately 
behavior, staying in bed all day, joblessness or no friends, 
are not shown of record.

Based upon the above, the Board finds that, at any time 
during the pendency of this appeal, the evidence of record 
preponderates against an increased rating for PTSD under the 
schedular criteria in effect prior to November 7, 1996.  In 
the Board's judgment, the evidence of record does establish 
the existence of some impairment of mood and affect, but 
fails to show the existence of psychoneurotic symptoms of 
such severity and persistence so as to result in "severe" 
industrial and social impairment.  Accordingly, his claim for 
an increased rating under the old version of Diagnostic Code 
9411 is denied.

As noted above, VA promulgated new regulations pertaining to 
mental disorders during the pendency of this appeal.  
Pursuant to Karnas, the appellant is entitled to 
consideration of an increased rating under these regulations 
from and after the effective date of amendment on November 7, 
1996.  Under the new criteria, a 70 percent rating for PTSD 
under Diagnostic Code 9411 requires occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
items as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.

In addition to the findings noted above, the Board notes that 
the evidence does show complaints of suicidal ideations 
without intent and some manifestations of obsessional rituals 
such as checking his window and door locks.  He also 
manifests chronic depression, impaired impulse control by 
verbal outbursts, and difficulty adapting to stressful 
circumstances.  He has shown difficulty with establishing and 
maintaining effective relationships.  However, his GAF scores 
reveal that his ability to function independently, 
appropriately and effectively is intermediate between 
moderate and serious in degree.  He is capable of 
establishing and maintaining effective relationships.  He has 
not manifested violent episodes.  His speech has remained 
logical and goal- directed.  He has not manifested spatial 
disorientation or neglect of appearance or hygiene.  Based 
upon the above, the Board finds that the evidence of record 
preponderates against an increased rating for PTSD under the 
schedular criteria in effect since November 7, 1996.

In deciding this case, the Board has applied the old and new 
criteria for rating mental disorders cases from and after the 
effective date of amendment on November 7, 1996.  In applying 
both criteria to the facts of this case, the Board does not 
find that either version is more favorable to the appellant.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 4.3 (1999).

Finally, the Board does not find that the appellant's PTSD 
symptomatology presents such an unusual or exceptional 
disability picture as to require referral of the claim by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service.  See Bagwell v. Brown, 9 Vet.App. 337 
(1996).  In this respect, 38 C.F.R. § 3.321(b)(1) provides 
that an extraschedular evaluation may be assigned for an 
exceptional or unusual disability picture, with such related 
factors as marked inference with employment or frequent 
periods of hospitalization, which results in an impractical 
application of the regular schedular standards.  In this 
case, the appellant has not been frequently hospitalized for 
his PTSD disability.  His PTSD did result in a two- week 
leave of absence in 1998, but there is no showing that his 
PTSD is responsible for any marked interference with 
employment.  As such, the Board finds no basis for further 
action on this question.  VA O.G.C. Prec. 6-96 (1996).


B.  Left knee disability

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
Under these criteria, the currently assigned 10 percent 
rating contemplates knee disability manifested by slight 
impairment of the knee with recurrent subluxation or lateral 
instability (Diagnostic Code 5257), removal of symptomatic 
semilunar cartilage (Diagnostic Code 5259), leg flexion 
limited to 45 degrees (Diagnostic Code 5260), leg extension 
limited to 10 degrees (Diagnostic Code 5261), impairment of 
the tibia and fibula with slight knee disability (Diagnostic 
Code 5262) and genu recurvatum (Diagnostic Code 5263). 

A 20 percent rating would be warranted for moderate 
impairment of the knee with recurrent subluxation or lateral 
instability (Diagnostic Code 5257), dislocated semilunar 
cartilage with frequent episodes of 'locking,' pain and 
effusion into the joint (Diagnostic Code 5258), leg flexion 
limited to 30 degrees (Diagnostic Code 5260), leg extension 
limited to 15 degrees (Diagnostic Code 5261) and impairment 
of the tibia and fibula with moderate knee disability 
(Diagnostic Code 5262).  

A 30 percent rating would be warranted for ankylosis of the 
knee (Diagnostic Code 5256), severe impairment of the knee 
with recurrent subluxation or lateral instability (Diagnostic 
Code 5257), leg flexion limited to 15 degrees (Diagnostic 
Code 5260), leg extension limited to 30 degrees (Diagnostic 
Code 5261) and impairment of the tibia and fibula with marked 
knee disability (Diagnostic Code 5262).  Full range of motion 
of the knee is measured from 0 degrees in extension to 140 
degrees in flexion.  38 C.F.R. § 4.71, Plate II (1999).

Historically, the appellant was hospitalized for 24 days 
while in service due to a severe strain to the left major and 
minor psoas muscles.  His injury was sustained during a 
parachute jump.  He did not receive any treatment for left 
knee disability and denied complaints of trick or locked knee 
prior to his separation from service in May 1968.  He first 
complained of left knee stiffness and tightness on private 
and VA examinations in 1971.  He further complained of left 
knee partial collapsing, clicking and discomfort under the 
kneecap during a private examination in November 1979.  At 
that time, he was given a diagnosis of early patella 
arthritic syndrome.  In January 1980, a VA orthopedic 
examination offered a diagnosis of residuals of injury to the 
left knee manifested by laxity, buckling, crepitus and pain.  
At this time, the examiner offered an opinion that the 
examination findings were consistent with his in- service 
injury.  In a rating decision dated in February 1980, the RO 
granted service connection for PTSD and assigned a 10 percent 
disability evaluation which has remained in effect to the 
current appeal.

In pertinent part, the appellant filed his claim for an 
increased rating in October 1991.  His VA clinical records 
revealed a February 1991 x- ray examination which was 
unremarkable.  He complained of left knee ache and give way 
which worsened with use during a clinical visit in May 1991.  
At this time, his range of motion was from 0 to 135 degrees 
without evidence of instability, effusion, crepitation or any 
other objective findings to corroborate his subjective 
complaint.  In October 1991, he was prescribed Motrin and an 
elastic knee brace for continued complaint of pain with 
strenuous activity.  It was noted that follow- up x- ray 
examination was negative.  A February 1992 noted that the 
possibility of possible cartilage damage should be 
considered.

In October 1993, the appellant was seen by J.E.B, M.D., due 
to complaint of left knee aching and episodes of partial 
collapsing.  His knee pains were aggravated by air 
conditioning, weather changes, prolonged standing, stooping 
and kneeling.  His examination was only significantly for 
tenderness on patellofemoral compression as well as 
tenderness at the mid- portion of the medial joint line.  His 
x- ray examination was unremarkable.  However, a magnetic 
resonance imaging (MRI) scan revealed a tear of the left 
medial meniscus and the possibility of a bucket handle tear.  
In December 1993, he underwent a partial medical meniscectomy 
as well as a partial anterior synovectomy.  Thereafter, he 
had complaint of mild aching.  He was permitted to return to 
work on a full- time basis in February 1994 with findings 
limited to mild laxity in the anterior drawer sign and mild 
tenderness of the anteromedial joint line.  Otherwise, he 
showed full range of motion of the knee.

On VA joints examination, dated in October 1996, the 
appellant continued to complain of left knee pain, give- way, 
and locking.  He indicated that he was a letter carrier and 
had difficulty with climbing up steps and walking on grass 
and uneven ground.  His physical examination was significant 
for tenderness in the anteromedial jointline to palpation, 
but was otherwise negative for subpatellar crepitus, fluid, 
instability, pain on lateral stress or McMurray's sign.  His 
range of motion of both knees was from 0 to 120 which the 
examiner considered normal considering the musculature of the 
appellant.  He was given diagnoses of post- meniscectomy pain 
and tear of medial meniscus resolved by surgery.  A December 
1996 VA MRI study revealed erosion or prior surgery at the 
posterior horn of the medial meniscus, small effusion in the 
patellar bursa and some thinning of patellar cartilage.  In 
October 1997, there was a notation of slight varus deformity 
of the left leg and mild crepitus of the left knee.  He was 
subsequently given a cortisone shot to the hip and prescribed 
Tylenol #3 as needed for severe pain of the left knee.  An 
examiner noted in January 1997 that a repeat arthroscope was 
not indicated by the MRI results.

At the hearing before the Board in April 1998, the appellant 
testified to a worsening of left knee disability manifested 
by pain, pain upon prolonged standing or use, decreased range 
of motion, and give- way.  In fact, he experienced several 
episodes of knee buckling per day.  He also had difficulty 
performing his duties as a mail carrier which required 
climbing stairs, carrying 20- 30 pounds of mail at one time 
and repeatedly getting in and out of his truck throughout the 
day.

Thereafter, a September 1998 VA clinical record noted 
findings of left knee tenderness at the anterior and medial 
joint line with restricted patellar motion.  In February 
2000, the appellant was afforded VA joints examination with 
benefit of review of his claims folder.  He primarily 
complained of left knee give- way and aching with increased 
pain on his medial side upon use.  He also complained of pain 
upon getting in and out of his mail truck.  He did have to 
limit some of his activities due to his left knee pain, but 
he was playing golf and able to use his bicycle.  He was not 
able to use the Stairmaster.  On physical examination, he had 
a normal gait including heel and toe walking.  He performed 
squatting satisfactorily but did complain of medial side 
pain.  His leg lengths and circumferences were equal.  He had 
normal 6- degree valgus of both knees with well- defined 
musculature of the lower extremities.  His range of motion 
was from 0 to 135 degrees.  There was no effusion, synovial 
hypertrophy, instability or abnormal patella grind.  The 
"J" sign was negative.  His varus/ valgus stress, 
Lachman's, McMurray's, rotation and pivot shift tests were 
negative.  There was joint line tenderness on the medial 
aspect of the left knee.  No definite bony abnormality was 
noted.  His x- ray examination was interpreted by the 
radiologist as showing moderate joint space narrowing and 
minimal spurring at the posterior aspect of the patella, but 
the examiner offered opinion that there was no significant 
abnormality of the left knee.  The examiner also offered 
opinion that there was no basis to conclude that the 
appellant's pain would significantly limit his functional 
ability on motion during use or with acute flare- ups.

The RO has rated this disability pursuant to Diagnostic Code 
5257.  In view of the fact that neither recurrent subluxation 
nor lateral instability has been clinically demonstrated, 
more appropriate rating criteria will be considered.  The 
veteran is post- operative meniscectomy, and, therefore, is 
clearly entitled to the 10 percent rating currently in effect 
pursuant to Diagnostic Code 5259.  On the other hand, 
Diagnostic Codes 5256, 5258, 5261, 5262 and 5263 have no 
application because he does not have ankylosis, dislocation 
of the semilunar cartilage, limitation of extension, 
impairment of the tibia or fibula, or genu recurvatum.

According to the veteran, the left knee disability causes 
pain, including pain on prolonged standing or use, locking, 
limitation of motion and giving- way.  According to the 
relevant clinical evidence, the left knee disability is 
manifested principally by joint line tenderness and crepitus.  
There is also evidence of arthritis confirmed by X- ray, 
thereby permitting rating of the knee under Diagnostic Code 
5003.  Since it can be argued that limited flexion of the 
knee has been shown on occasion, although not to a 
compensable degree, there is a basis for a 10 percent rating, 
but no higher than 10 percent, under Diagnostic Codes 5003- 
5260.  

According to the most recent medical opinion, the veteran 
does not have significant abnormality of the left knee.  This 
opinion is consistent with the 10 percent schedular rating 
assigned.  With respect to the potential application of the 
DeLuca factors, the examiner went on to opine that the knee 
pain would not significantly limit function of the knee 
during use or with acute flare- ups.  The 10 percent rating 
assigned for the disability pursuant to either Diagnostic 
Code 5259 or to Diagnostic Codes 5003- 5260 contemplates knee 
pain, including pain on use.  Therefore, there is no basis 
for the assignment of an additional compensable rating 
pursuant to DeLuca.  In view of the fact that the 
symptomatology under Diagnostic Code 5259 or Diagnostic Codes 
5003- 5260 are essentially the same in this case, there is 
also no basis for the assignment of separate ratings.  
VAOPGCPREC 23-97 (1997).

The evidence is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.3 (1999).

ORDER

Service connection for right ear hearing loss disability is 
granted.

An increased rating for PTSD is denied.

An increased rating for left knee disability is denied.




		
	NANCY I. PHILLIPS
Member, Board of Veterans' Appeals



 

